Title: To Alexander Hamilton from Ebenezer Stevens, 19 February 1800
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A. Hamilton
            Sir
            New York 19th. Feby 1800
          
          On the 15 July last, I recd. Instructions from the secry at War, in which he authorised me to procure a Sufficiency of the proper kind of Cloth, to make as many Suits for the Artilly Troops at New York destin’d for the field, as would in your opinion be wanted for the occasion, this has been duly accomplishd and I have forward’d my account to Mr. Simmons, but he informs me, that before he can act on the Same, I must furnish him with the requisite directions, from You, by which I was guided in the accomplishing this object—
          Permit me to request the favor of your affording me, a letter for the accomplt. on the foregoing business, in order that a settlement may be effected, as I am considerable in advance, on acct. thereof, and am desirous of being reimbursed—
          Enclosed is a Copy of the Acct. render’d Mr Simmons—
          I have the Honor to be Sir with great Consideratn Your Hble St.
          
            for Ebr. Stevens
            W. F. Gordon
          
        